309 N.Y. 661 (1955)
In the Matter of the Claim of Frank Fiol, Respondent. Calmar Steamship Corporation, Appellant; Edward Corsi, as Industrial Commissioner, Respondent.
Court of Appeals of the State of New York.
Argued April 21, 1955.
Decided July 8, 1955
Edward C. Perkins, Ralph L. McAfee and Jack E. Brown for appellant.
Jacob K. Javits, Attorney-General (Francis R. Curran and Henry S. Manley of counsel), for Edward Corsi, as Industrial Commissioner, respondent.
Seymour W. Miller, Israel G. Seeger and Irving A. Logue for Seafarers International Union of North America, Atlantic and Gulf District, A. F. of L., amicus curiæ, in support of respondents' position.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed, with costs; no opinion.